1    JON M. SANDS
     Federal Public Defender
2    WALTER I. GONÇALVES, JR.
     Assistant Federal Public Defender
3    State Bar No. 023659
     407 W. Congress St., Suite 501
4    Tucson, AZ 85701
     Telephone: (520) 879-7500
5    walter_goncalves@fd.org
     Attorney for Defendant
6
7                          IN THE UNITED STATES DISTRICT COURT
8                                 FOR THE DISTRICT OF ARIZONA
9
     United States of America,                              CR18-02417-TUC-RCC (LCK)
10
                     Plaintiff,                             MOTION TO CONTINUE
11                                                        TRIAL AND PLEA DEADLINE
           vs.
12
     Ahmad Suhad Ahmad,                                     (Fifth Request. No Objection)
13
                     Defendant.
14
15          It is expected that excludable delay under Title 18, United States Code,
16   §3161(h)(7)(A) will occur as a result of this motion or an order based thereon.
17
            Defendant, Ahmad Suhad Ahmad, by and through counsel, hereby requests a (60)
18
19   sixty-day continuance of the plea deadline set for October 25, 2019 and trial date scheduled

20   for November 13, 2019. This request is based on the following:
21
            1. Counsel needs additional time to review disclosure and investigate the case.
22
            2. The ends of justice served by this continuance outweigh the best interests of the
23
                 public and the defendant in a speedy trial, and denial of this request to continue
24               will result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A), (B)(i).
25          3. Assistant United States Attorney Kevin C. Hakala has been contacted and does
26               not oppose this request.
27
28
1          RESPECTFULLY SUBMITTED this 10th day of October 2019.
2                                               JON M. SANDS
                                                Federal Public Defender
3
                                                s/ Walter I. Gonçalves, Jr.
4                                               WALTER I. GONCALVES, JR.
                                                Assistant Federal Public Defender
5
6    Copy of the foregoing has been provided
7    by electronic transmittal via the CM/ECF System:
     Beverly K Anderson
8    Kevin C. Hakala
     Assistant U.S. Attorney
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
